        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 1 ofPage
                                                      on 09/23/2020    10 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  PALMER/KANE LLC,
                                                        Index No.: 7:18-cv-09369-PMH
                                  Plaintiff,
                                                        STIPULATED
  -against-                                             CONFIDENTIALITY
                                                        AGREEMENT AND
  BENCHMARK EDUCATION COMPANY                           PROTECTIVE ORDER
  LLC and DOES 1-10,
                     Defendants.                        ECF Case


 PHILIP M. HALPERN, United States District Judge:

                WHEREAS, all the parties to this action (collectively the “Parties” and

 individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

                WHEREAS, the Parties, through counsel, agree to the following terms; and

                WHEREAS, this Court finds good cause exists for issuance of an

 appropriately tailored confidentiality order governing the pretrial phase of this action,

                IT IS HEREBY ORDERED that any person subject to this Order – including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all third parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order — will adhere to the following terms, upon pain of contempt:

                1.      With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as




                                                    1
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 2 ofPage
                                                      on 09/23/2020    10 2 of 10



 “Confidential” pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as this Order expressly permits:

                 2.      The Party or person producing or disclosing Discovery Material

 (“Producing Party”) may designate as Confidential only the portion of such material that it

 reasonably and in good faith believes consists of:

                 (a)     previously non-disclosed financial information (including without

                         limitation profitability reports or estimates, percentage fees, design fees,

                         royalty rates, minimum guarantee payments, sales reports, and sale

                         margins);

                 (b)     previously non-disclosed material relating to ownership or control of any

                         non-public company;

                 (c)     previously non-disclosed business plans, product-development

                         information, or marketing plans;

                 (d)     any information of a personal or intimate nature regarding any individual;

                         or

                 (e)     any other category of information this Court subsequently

                         affords confidential status.

                 3.      With respect to the Confidential portion of any Discovery Material other

 than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

 portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

 protected portion in a manner that will not interfere with legibility or audibility; and (b)

 producing for future public use another copy of said Discovery Material with the confidential

 information redacted.



                                                    2
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 3 ofPage
                                                      on 09/23/2020    10 3 of 10



                4.        A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

 the record during the deposition that a question calls for Confidential information, in which case

 the reporter will bind the transcript of the designated testimony in a separate volume and mark it

 as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

 counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

 pages and lines of the transcript that are to be designated “Confidential,” in which case all

 counsel receiving the transcript will be responsible for marking the copies of the designated

 transcript in their possession or under their control as directed by the Producing Party or that

 person’s counsel. During the 30-day period following a deposition, all Parties will treat the

 entire deposition transcript as if it had been designated Confidential.

                5.        If at any time before the trial of this action a Producing Party realizes

 that it should have designated as Confidential some portion(s) of Discovery Material that it

 previously produced without limitation, the Producing Party may so designate such material by

 so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

 Order will treat such designated portion(s) of the Discovery Material as Confidential.

                6.        Nothing contained in this Order will be construed as: (a) a waiver by a

 Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

 other evidence.

                7.        Where a Producing Party has designated Discovery Material as

 Confidential, other persons subject to this Order may disclose such information only to

 the following persons:



                                                    3
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 4 ofPage
                                                      on 09/23/2020    10 4 of 10




             (a)   the Parties to this action, their insurers, and counsel to their insurers;

             (b)   counsel retained specifically for this action, including any paralegal,

                   clerical, or other assistant that such outside counsel employs and assigns

                   to this matter;

             (c)   outside vendors or service providers (such as copy-service providers and

                   document-management consultants) that counsel hire and assign to this

                   matter;

             (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                   Court appoints, provided such person has first executed a Non-Disclosure

                   Agreement in the form annexed as an Exhibit hereto;

             (e)   as to any document, its author, its addressee, and any other person

                   indicated on the face of the document as having received a copy;

             (f)   any witness who counsel for a Party in good faith believes may be called

                   to testify at trial or deposition in this action, provided such person has

                   first executed a Non-Disclosure Agreement in the form annexed as an

                   Exhibit hereto;

             (g)   any person a Party retains to serve as an expert witness or otherwise

                   provide specialized advice to counsel in connection with this action,

                   provided such person has first executed a Non-Disclosure Agreement in

                   the form annexed as an Exhibit hereto;

             (h)   stenographers engaged to transcribe depositions the Parties conduct in

                   this action; and




                                              4
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 5 ofPage
                                                      on 09/23/2020    10 5 of 10



                (i)     this Court, including any appellate court, its support personnel, and court

                        reporters.

                8.      Before disclosing any Confidential Discovery Material to any person

 referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this

 Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as an

 Exhibit hereto stating that he or she has read this Order and agrees to be bound by its terms.

 Said counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and

 produce it to opposing counsel either before such person is permitted to testify (at deposition or

 trial) or at the conclusion of the case, whichever comes first.

                9.      In accordance with Rule 5 of this Court’s Individual Practices, any

 party filing documents under seal must simultaneously file with the Court a letter brief and

 supporting declaration justifying – on a particularized basis – the continued sealing of such

 documents. The parties should be aware that the Court will unseal documents if it is unable to

 make “specific, on the record findings . . . demonstrating that closure is essential to preserve

 higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

 Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                10.     The Court also retains discretion whether to afford confidential treatment

 to any Discovery Material designated as Confidential and submitted to the Court in connection

 with any motion, application, or proceeding that may result in an order and/or decision by the

 Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

 afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

 such material has previously been sealed or designated as Confidential.




                                                  5
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 6 ofPage
                                                      on 09/23/2020    10 6 of 10



                11.     In filing Confidential Discovery Material with this Court, or filing

 portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

 Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of

 the Confidential Court Submission via the Electronic Case Filing System. The Parties shall file

 an unredacted copy of the Confidential Court Submission under seal with the Clerk of this

 Court, and the Parties shall serve this Court and opposing counsel with unredacted courtesy

 copies of the Confidential Court Submission.

                12.     Any Party who objects to any designation of confidentiality may at any

 time before the trial of this action serve upon counsel for the Producing Party a written notice

 stating with particularity the grounds of the objection. If the Parties cannot reach agreement

 promptly, counsel for all affected Parties will address their dispute to this Court in accordance

 with paragraph 4(D) of this Court’s Individual Practices.

                13.     Any Party who requests additional limits on disclosure (such as

 “attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

 action serve upon counsel for the recipient Parties a written notice stating with particularity

 the grounds of the request. If the Parties cannot reach agreement promptly, counsel for all

 affected Parties will address their dispute to this Court in accordance with paragraph 4(D) of

 this Court’s Individual Practices.

                14.     Recipients of Confidential Discovery Material under this Order may use

 such material solely for the prosecution and defense of this action and any appeals thereto, and

 not for any business, commercial, or competitive purpose or in any other litigation proceeding.

 Nothing contained in this Order, however, will affect or restrict the rights of any Party with

 respect to its own documents or information produced in this action.



                                                  6
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 7 ofPage
                                                      on 09/23/2020    10 7 of 10



                15.       Nothing in this Order will prevent any Party from producing any

 Confidential Discovery Material in its possession in response to a lawful subpoena or other

 compulsory process, or if required to produce by law or by any government agency having

 jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

 reasonably possible, and if permitted by the time allowed under the request, at least 10 days

 before any disclosure. Upon receiving such notice, the Producing Party will bear the burden

 to oppose compliance with the subpoena, other compulsory process, or other legal notice if

 the Producing Party deems it appropriate to do so.

                16.       Each person who has access to Discovery Material designated as

 Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

 inadvertent disclosure of such material.

                17.       If, in connection with this litigation, a party inadvertently discloses

 information subject to a claim of attorney-client privilege or attorney work product

 protection ("Inadvertently Disclosed Information"), such disclosure shall not constitute or be

 deemed a waiver or forfeiture of any claim of privilege or work product protection with

 respect to the Inadvertently Disclosed Information and its subject matter.

                18.       If a disclosing party makes a claim of inadvertent disclosure, the

 receiving party shall, within five business days, return or destroy all copies of the Inadvertently

 Disclosed Information, and provide a certification of counsel that all such information has been

 returned or destroyed.

                19.       Within five business days of the notification that such Inadvertently

 Disclosed Information has been returned or destroyed, the disclosing party shall produce a

 privilege log with respect to the Inadvertently Disclosed Information.

                20.       The receiving party may move the Court for an Order compelling
                                                   7
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 8 ofPage
                                                      on 09/23/2020    10 8 of 10



 production of the Inadvertently Disclosed Information. The motion shall be filed under

 seal, and shall not assert as a ground for entering such an Order the fact or circumstances of

 the inadvertent production.

                 21.    The disclosing party retains the burden of establishing the privileged

 or protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall

 limit the right of any party to request an in camera review of the Inadvertently Disclosed

 Information.

                 22.    Within 60 days of the final disposition of this action – including all

 appeals – all recipients of Confidential Discovery Material must either return it – including

 all copies thereof – to the Producing Party, or, upon permission of the Producing Party,

 destroy such material – including all copies thereof. In either event, by the 60-day deadline,

 the recipient must certify its return or destruction by submitting a written certification to the

 Producing Party that affirms that it has not retained any copies, abstracts, compilations,

 summaries, or other forms of reproducing or capturing any of the Confidential Discovery

 Material. Notwithstanding this provision, the attorneys that the Parties have specifically

 retained for this action may retain an archival copy of all pleadings, motion papers,

 transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even

 if such materials contain Confidential Discovery Material. Any such archival copies that

 contain or constitute Confidential Discovery Material remain subject to this Order.

                 23.    This Order will survive the termination of the litigation and will

 continue to be binding upon all persons to whom Confidential Discovery Material is produced

 or disclosed.

                 24.    This Court will retain jurisdiction over all persons subject to this Order

 to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for
                                                  8
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 9 ofPage
                                                      on 09/23/2020    10 9 of 10




       September 24, 2020
        Case 7:18-cv-09369-PMH
Case 7-18-cv-09369-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/24/20 Page 10 of
                                                      on 09/23/2020     10 10 of 10
                                                                     Page



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  PALMER/KANE LLC,
                                                     Index No.: 7:18-cv-09369-PMH
                                 Plaintiff,
                                                     NON-DISCLOSURE
  -against-                                          AGREEMENT

  BENCHMARK EDUCATION COMPANY                        ECF Case
  LLC and DOES 1-10,
                     Defendants.


                I, _______________________________ , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Confidential. I agree that I will not disclose such

 Confidential Discovery Material to anyone other than for purposes of this litigation and that at

 the conclusion of the litigation I will return all discovery information to the Party or attorney

 from whom I received it. By acknowledging these obligations under the Protective Order, I

 understand that I am submitting myself to the jurisdiction of the United States District Court for

 the Southern District of New York for the purpose of any issue or dispute arising hereunder and

 that my willful violation of any term of the Protective Order could subject me to punishment for

 contempt of Court.




                                                       Dated:
